No.    90-070

                            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                    1990



      THOMAS M. FIELDS,
                   Plaintiffs and Appellants,


     MAE WELLS,
                   Defendant and Respondent.



     APPEAL FROM:                District Court of the First Judicial District,
                                 In and for the County of Lewis and Clark
                                 The Honorable Jeffrey Sherlock, Judge presiding.

      COUNSEL OF RECORD:
                            For Appellants:
                                Tom & Vicki Fields, Mentor, Ohio (pro se)

                            For Respondent:
                                John H. Grant, Helena, Montana
         C'
          T
         L3
          .
          .-
           -
         \ .
               1




                                                     Submitted on Briefs:   May 3, 1990

.-       Justice William E. Hunt, Sr., delivered the Opinion of the Court.



         Thomas and Vicki Fields, appellants, appeal from an order of
    the District Court, First Judicial District, Lewis and Clark
    County, which awarded $4,523 in attorney's fees and costs to Mae
    Wells, respondent.   The appellants contest the District Court's
    authority to render such an order.      We affirm and award the
    respondent additional attorney's fees incurred in this appeal.
         This case was previously before this Court in Fields v. Wells,
    780 P.2d 1141, 46 St.Rep. 1775 (Mont. 1989).     In that case, we
    upheld the District Court's dismissal of the appellants' complaint,
    with prejudice, and remanded the case to the lower court for a
    determination of attorney's fees and other costs to be awarded to
    the respondent.
         On January 19, 1990, a hearing was held by the District Court
    to assess the amount of attorney's fees to be awarded to the
    respondent.   The appellants were properly notified as to the date
    of such hearing.     In fact, the appellants requested that the
    hearing be continued.   This request was denied.    The appellants
    failed to appear at the hearing. Subsequently, the District Court
.   entered an order awarding $4,523 in attorney's fees and costs to
    the respondent.
         The appellants argue that the District Court had no authority
    to award attorney's fees to the respondent.    They further argue
    that the District Court lacked authority because our reliance on
    a clause in the disputed contract which awarded attorney's fees to
                                    2
a prevailing party was improper. The contract was the basis of
their original complaint. The appellants' argument is, in essence,
an attempt at a rehearing on the issue of attorney's fees.        The
appellants failed to file a petition for rehearing within 10 days
of this Court's decision, as required in Rule 34, M.R.App.P.,
therefore making this current appeal an       improper attempt at
circumventing this rule.   See Rule 34, M.R.App.P.
     The appellants cannot subsequently raise, on appeal, an issue
that has previously been decided between the same parties. As this
Court decided in the case of Belgrade State Bank v. Swainson, 176
Mont. 444, 578 P.2d 1166 (1978):

     The general rule in Montana is that where a decision has
     been rendered by the Supreme Court on a particular issue
     between the same parties in the same case, whether the
     decision is right or wrong, such decision is binding on
     the parties and the courts and cannot be relitigated in
     a subsequent appeal. (Citations omitted).
Belqrade, 176 Mont. at 446, 578 P.2d at 1167.
     The exception existing to this rule, as discussed in Belqrade,
does not apply to this case.
     The respondent shall be awarded $760 in attorney's fees
incurred in responding to this appeal.
     Affirmed.   Let remittitur issue forthwith.     See Rules 34 and
35, M.R.App.P.

     Pursuant to Section I, Par. 3(c), Montana Supreme Court 1988
Internal operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
                                                                         Y




w i t h t h e C l e r k of t h e Supreme Court and by a r e p o r t of i t s r e s u l t

t o West P u b l i s h i n g Company.




W e Concur:                A
          I



         Chief ~ u s f i c e